1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      DEBARON SANDERS,                                 Case No. 2:14-cv-01966-JCM-NJK
5
         Petitioner,                                   ORDER
6           v.
7
      JERRY HOWELL, et al.,
8
         Respondents.
9

10

11   Introduction
12          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
13   by Debaron Sanders, a Nevada prisoner. It is before the Court for adjudication of the
14   claims remaining in Sanders’ amended habeas petition. The Court determines that
15   Sanders’ remaining claims are without merit, and will, therefore, deny Sanders’
16   amended petition and will deny a certificate of appealability.
17   Background
18          Sanders’ convictions are the result of events that occurred in Las Vegas in the
19   early morning of January 28, 2006. In its order on the appeal in Sanders’ first state
20   habeas corpus action, the Nevada Supreme Court described the crimes, as revealed by
21   the evidence at Sanders’ trial, as follows:
22                 The jury heard testimony that Underwent Evans drove Sanders,
            Larry Bailey, and Gregory Boyd to a party in her car. When they arrived,
23          they encountered the two victims and asked whether the party was over.
            The victims stated that the party ended after the police arrived and they
24          were leaving the area because they were carrying guns. The victims
            walked away and Sanders, Bailey, and Boyd got back into Evans’ car.
25          Boyd suggested that they should rob the victims of their guns. Evans had
            given Bailey the keys to her car, so Sanders, Bailey, and Boyd used her
26          car to pursue the victims. Bailey drove past the victims and parked the car
            ahead of their direction of travel. As the victims traveled past the parked
27          car, Boyd and Sanders got out and shot at the victims as they ran away.
            Bailey urged Boyd and Sanders to get back in the car and then drove to
28          the Denny’s restaurant where they were apprehended. Sanders testified
                                                   1
            that Bailey was the getaway driver for the robbery and admitted that he
1           fired eight rounds at the back of a victim who was running away.
2    Order of Affirmance, Exhibit 114, p. 2 (ECF No. 18-10, p. 3). One of the two victims was

3    killed; the other was shot, but survived, and testified at Sanders’ jury trial.

4           Following a jury trial, Sanders was convicted of conspiracy to commit robbery,

5    two counts of attempted robbery with the use of a deadly weapon, conspiracy to commit

6    murder, murder with the use of a deadly weapon, and attempted murder with the use of

7    a deadly weapon. See Judgment of Conviction, Exhibit 63 (ECF No. 16-11). He was

8    sentenced to: 24 to 60 months in prison for the conspiracy to commit robbery; a

9    concurrent term of 24 to 60 months for the first count of attempted robbery, plus another

10   24 to 60 months for use of the deadly weapon; a concurrent term of 24 to 60 months for

11   the second count of attempted robbery, plus another 24 to 60 months for use of the

12   deadly weapon; a concurrent term of 36 to 120 months for the conspiracy to commit

13   murder; a concurrent term of life in prison with the possibility of parole after 20 years, for

14   the murder, plus another term of life in prison with the possibility of parole after 20

15   years, for the use of the deadly weapon; and a consecutive term of 54 to 240 months for

16   the attempted murder, plus another 54 to 240 months for use of the deadly weapon.

17   See id. In essence, Sanders’ was sentenced to serve a minimum of 49 years, and a

18   maximum of life in prison. The judgment of conviction was filed July 28, 2009. See id.

19          Sanders did not file a timely notice of appeal from the judgment of conviction.

20   On September 17, 2009, Sanders’ counsel filed a “Motion to Notify Defendant of the

21   Judgment of Conviction,” arguing that he did not receive notice of the entry of the

22   judgment and seeking to restart the time to file a notice of appeal. See Motion to Notify

23   Defendant of the Judgment of Conviction, Exhibit 64 (ECF No. 16-12). The state district

24   court granted that motion. See Reporter’s Transcript, October 13, 2009, Exhibit 68,

25   pp. 3-4 (ECF No. 16-16, pp. 4-5). Sanders then filed a notice of appeal on October 16,

26   2009. See Notice of Appeal, Exhibit 69 (ECF No. 16-17). However, on January 7, 2010,

27   the Nevada Supreme Court dismissed that appeal as untimely filed. See Order

28   Dismissing Appeal, Exhibit 75 (ECF No. 16-23).
                                                    2
1           On July 28, 2010, with court-appointed counsel, Sanders filed his first state

2    habeas action. See Petition for Writ of Habeas Corpus (Post-Conviction), Exhibit 82

3    (ECF No. 17-4). The state district court ruled that Sanders asserted a viable claim that

4    he was deprived of a timely direct appeal due to ineffective assistance of counsel and

5    permitted Sanders to assert his direct appeal claims. See Order, Exhibit 96 (ECF No.

6    17-18). Therefore, on October 6, 2011, Sanders filed a notice of appeal to the Nevada

7    Supreme Court and proceeded with his direct appeal claims. See Notice of Appeal,

8    Exhibit 98 (ECF No. 17-20); see also Appellant’s Opening Brief, Exhibit 110 (ECF No.

9    18-6); Appellant’s Reply Brief, Exhibit 112 (ECF No. 18-8). On May 14, 2013, the

10   Nevada Supreme Court affirmed the judgment of conviction. See Order of Affirmance,

11   Exhibit 114 (ECF No. 18-10).

12          On June 18, 2014, Sanders filed a second state habeas action. See Petition for

13   Writ of Habeas Corpus (Post-Conviction), Exhibit 117 (ECF No. 18-13). The state

14   district court dismissed that petition, finding that it was untimely filed. See Findings of

15   Fact, Conclusions of Law and Order, Exhibit 121 (ECF No. 18-17). Evidently, Sanders

16   did not appeal from that ruling.

17          On October 8, 2015, Sanders filed a third state habeas action. See Petition for

18   Writ of Habeas Corpus (Post-Conviction), Exhibit 123 (ECF No. 18-19); Memorandum

19   of Points and Authorities in Support of Writ of Habeas Corpus (Post-Conviction), Exhibit

20   124 (ECF No. 18-20). The state district court dismissed that petition as well. See

21   Findings of Fact, Conclusions of Law and Order, Petitioner’s Exhibit 1 (ECF No. 56-1).

22   Sanders appealed, and the Nevada Supreme Court affirmed on November 18, 2016,

23   ruling that the petition was untimely. See Order of Affirmance, Petitioner’s Exhibit 3

24   (ECF No. 56-3).

25          On June 19, 2017, Sanders filed a fourth state habeas action. See Petition for

26   Post-Conviction Writ of Habeas Corpus, Petitioner’s Exhibit 9 (ECF No. 56-9). The state

27   district court dismissed that petition on February 15, 2018, ruling that it was untimely

28
                                                   3
1    and successive. See Findings of Fact, Conclusions of Law and Order, Exhibit 130 (ECF

2    No. 58-5). It appears that Sanders’ appeal from that ruling remains pending.

3          Sanders initiated this federal habeas corpus action on November 25, 2014.

4    The Court appointed counsel for Sanders, and on March 8, 2018, with counsel, Sanders

5    filed an amended petition for writ of habeas corpus (ECF No. 56). In the amended

6    petition, Sanders asserts the following claims:

7                  1.      Sanders’ federal constitutional rights were violated because
           the trial court erred in denying Sanders’ motion to suppress his
8          confession. See Amended Petition for Writ of Habeas Corpus (ECF No.
           56), pp. 17-25.
9
                   2.      Sanders’ federal constitutional rights were violated because
10         the trial court erred in rejecting Sanders’ challenge to the prosecution’s
           use of a peremptory challenge to strike an African-American juror. See id.
11         at 26-35.
12                 3.      Sanders’ federal constitutional rights were violated because
           the trial court denied Sanders’ request for a jury instruction on voluntary
13         manslaughter. See id. at 36-43.
14                4.     Sanders’ federal constitutional rights were violated because
           the State presented insufficient evidence to convict Sanders of conspiracy
15         to commit robbery, attempted robbery with use of a deadly weapon, and
           conspiracy to commit murder. See id. at 44-49.
16
                   5.    Sanders’ federal constitutional rights were violated because
17         of the cumulative effect of the errors asserted in Claims 1 through 4. See
           id. at 49-50.
18
                   6.     Sanders’ federal constitutional rights were violated because
19         of ineffective assistance of his trial counsel, which allowed the State to
           proceed on conflicting theories in Sanders’ trial and the trial of a co-
20         defendant. See id. at 51-58.
21                7.     Sanders’ federal constitutional rights were violated because
           the prosecution committed misconduct in proceeding on conflicting
22         theories in Sanders’ trial and the trial of a co-defendant. See id. at 59-65.
23                 8.     Sanders’ federal constitutional rights were violated because
           of ineffective assistance of his trial counsel, on account of his trial
24         counsel’s failure to offer a jury instruction regarding character and failure
           to prepare and present character witnesses at trial. See id. at 66-69.
25
                  9.     Sanders’ sentence violates his federal constitutional rights.
26         See id. at 70-86.
27                 10.    Sanders’ federal constitutional rights were violated because
           of ineffective assistance of his trial counsel, on account of his trial
28         counsel’s failure to prepare him to testify at trial. See id. at 87-88.
                                                 4
1                   11.    Sanders’ federal constitutional rights were violated because
            of ineffective assistance of his trial counsel, on account of his trial
2           counsel’s failure to seek juvenile status for Sanders prior to trial. See id. at
            88-90.
3

4           Respondents filed a motion to dismiss the amended petition on May 7, 2018

5    (ECF No. 57), contending that all of Sanders’ claims are barred by the statute of

6    limitations, that certain of his claims are unexhausted, that certain of his claims are

7    barred by the procedural default doctrine, and that certain of his claims are not

8    cognizable in this federal habeas action. The Court granted the motion to dismiss in part

9    and denied it in part; dismissed Claims 6, 7, 8, 9, 10 and 11 on statute of limitations

10   grounds; and set a schedule for further proceedings relative to Claims 1, 2, 3, 4 and 5.

11   See Order entered June 15, 2018 (ECF No. 61).

12          The respondents then filed an answer (ECF No. 64) on September 13, 2018,

13   responding to Claims 1, 2, 3, 4 and 5. Sanders did not file a reply.

14   Discussion

15          Standard of Review

16          28 U.S.C. § 2254(d) sets forth the standard of review applicable in this case under

17   the Antiterrorism and Effective Death Penalty Act (AEDPA):

18                An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted with
19          respect to any claim that was adjudicated on the merits in State court
            proceedings unless the adjudication of the claim --
20
                   (1) resulted in a decision that was contrary to, or involved an
21          unreasonable application of, clearly established Federal law, as determined
            by the Supreme Court of the United States; or
22
                   (2) resulted in a decision that was based on an unreasonable
23          determination of the facts in light of the evidence presented in the State
            court proceeding.
24

25   28 U.S.C. § 2254(d).

26          A state court decision is contrary to clearly established Supreme Court precedent,

27   within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

28   the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts
                                                   5
1    a set of facts that are materially indistinguishable from a decision of [the Supreme Court]

2    and nevertheless arrives at a result different from [the Supreme Court’s] precedent.”

3    Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

4    405-06 (2000), and citing Bell v. Cone, 535 U.S. 685, 694 (2002)).

5           A state court decision is an unreasonable application of clearly established

6    Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court

7    identifies the correct governing legal principle from [the Supreme Court’s] decisions but

8    unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538 U.S.

9    at 75 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause requires

10   the state court decision to be more than incorrect or erroneous; the state court’s

11   application of clearly established law must be objectively unreasonable. Id. (quoting

12   Williams, 529 U.S. at 409).

13          The Supreme Court has instructed that “[a] state court’s determination that a claim

14   lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

15   on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

16   (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

17   has stated “that even a strong case for relief does not mean the state court’s contrary

18   conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S. at 75); see also Cullen

19   v. Pinholster, 563 U.S. 170, 181 (2011) (describing standard as “a difficult to meet” and

20   “highly deferential standard for evaluating state-court rulings, which demands that state-

21   court decisions be given the benefit of the doubt” (internal quotation marks and citations

22   omitted)).

23          Section 2254(d) generally applies to unexplained as well as reasoned state-court

24   decisions. “When a federal claim has been presented to a state court and the state court

25   has denied relief, it may be presumed that the state court adjudicated the claim on the

26   merits in the absence of any indication or state-law procedural principles to the contrary.”

27   Harrington, 562 U.S. at 99. When the state court has denied a federal constitutional claim

28   on the merits without explanation, the federal habeas court “must determine what
                                                  6
1    arguments or theories supported or...could have supported, the state court's decision;

2    and then it must ask whether it is possible fairminded jurists could disagree that those

3    arguments or theories are inconsistent with the holding in a prior decision of [the United

4    States Supreme] Court.” Id. at 102.

5           Claim 1

6           In Claim 1 of his amended habeas petition, Sanders claims that his federal

7    constitutional rights were violated because the trial court erred in denying his motion to

8    suppress his confession. See Amended Petition for Writ of Habeas Corpus (ECF No.

9    56), pp. 17-25.

10          Sanders asserted this claim in state court, and the Nevada Supreme Court ruled

11   on it as follows:

12                 Sanders contends that the district court erred by denying his pretrial
            motion to suppress his confession because it was not freely and
13          voluntarily given. He claims that because of the length of his detention,
            food and sleep deprivation, his youth and lack of education, and the
14          detective's use of religious coercion, his will was overborne by the police
            interrogation.
15
                   “A confession is admissible only if it is made freely and voluntarily,
16          without compulsion or inducement.” Passama v. State, [103 Nev. 212,
            213, 735 P.2d 321, 322 (1987).] “The question of the admissibility of a
17          confession is primarily a factual question addressed to the district court:
            where that determination is supported by substantial evidence, it should
18          not be disturbed on appeal.” Chambers v. State, 113 Nev. 974, 981, 944
            P.2d 805, 809 (1997). In determining whether a confession was made
19          voluntarily, the court looks to the totality of the circumstances, considering
            "the youth of the accused; his lack of education or low intelligence; the
20          lack of any advice of constitutional rights; the length of detention; the
            repeated and prolonged nature of questioning; and the use of physical
21          punishment such as the deprivation of food or sleep.” Passama, 103 Nev.
            at 214,735 P.2d at 323.
22
                    The district court conducted a suppression hearing, denied the
23          motion, and made the following factual findings on the record: (1) Sanders
            was bright and articulate and did not have any deficiencies based on
24          youth that would justify suppressing the statement; (2) the uncontroverted
            evidence was that God was not mentioned at all during the interview;
25          (3) the detective did not go out of his way to show the cross that was
            embossed on his notebook or discuss its importance during the interview;
26          (4) the length of Sanders’ detention did not raise concerns; (5) Sanders
            was not subjected to repeated questioning and the interview lasted for
27          about 20 minutes; and (6) Sanders “may have been up for some long
            period of time, but it wasn't that the state agents kept him up forever then
28          tried to question him, or any other things that would ... justify the
                                                  7
            suppression of the confession.” The district court's conclusion that
1           Sanders’ confession was voluntary is supported by substantial evidence
            and is not clearly wrong. Accordingly, Sanders has failed to demonstrate
2           error in this regard.
3    Order of Affirmance, Exhibit 114, pp. 3-4 (ECF No. 18-10, pp. 4-5).
4           The admission into evidence, at trial, of an involuntary confession violates a

5    defendant’s right to due process under the Fourteenth Amendment. Lego v. Twomey,

6    404 U.S. 477, 478 (1972); Brown v. Horell, 644 F.3d 969, 979 (9th Cir. 2011). “A

7    confession is involuntary if it is not ‘the product of a rational intellect and a free will.’”

8    Brown, 644 F.3d at 979 (quoting Medeiros v. Shimoda, 889 F.2d 819, 823 (9th Cir.

9    1989)). To determine whether a confession was involuntary, a court must consider the

10   totality of the circumstances. See Withrow v. Williams, 507 U.S. 680, 693 (1993); Taylor

11   v. Maddox, 366 F.3d 992, 1015 (9th Cir. 2004), abrogated in part on other grounds,

12   Murray v. Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014). The circumstances the court

13   is to consider include: the length, location, and continuity of the interrogation; the

14   defendant’s maturity, education, physical condition, and mental health; whether the

15   defendant was advised of his rights; and whether counsel was present. See Withrow,

16   507 U.S. at 693; Taylor, 366 F.3d at 1015.

17          The defense filed a pretrial motion to suppress Sanders’ statement. See Motion

18   to Suppress, Exhibit 14 (ECF No. 14-14); see also State’s Opposition to Motion to

19   Suppress, Exhibit 18 (ECF No. 14-18). The trial court conducted a hearing regarding

20   that motion, at which the police officer who took Sanders’ statement testified. See

21   Reporter’s Transcript, May 14, 2009, Exhibit 47 (ECF No. 15-21). The trial court denied

22   the motion to suppress and Sanders’ statement was introduced into evidence at trial.

23          The Court has examined the record relevant to this issue, including, most

24   importantly, the transcript of Sanders’ statement (attached to State’s Opposition to

25   Motion to Suppress, Exhibit 18 (ECF No. 14-18, pp. 21-46)), and the transcript of the

26   hearing at which the trial court took testimony of the questioning officer (Reporter’s

27   Transcript, May 14, 2009, Exhibit 47 (ECF No. 15-21)). The Court determines that the

28   state courts reasonably concluded that Sanders’ statement to the police was voluntary.
                                                     8
1    At the time of the murder, and when Sanders gave his statement to the police, Sanders

2    was 18 years old. He was an adult, albeit a young adult, and there is no indication that

3    his age rendered his statement involuntary. There is also no indication that Sanders is

4    of low intelligence, or that he had any difficulty understanding the questions asked of

5    him. Before the questioning began, Sanders was advised of his constitutional rights,

6    pursuant the rule of Miranda v. Arizona, 384 U.S. 436 (1966). There was nothing about

7    the length of Sanders’ detention before giving his statement, or about the length of the

8    interview itself, that could reasonably be viewed as undermining the voluntariness of the

9    statement. There is no indication that Sanders had been deprived of food or water, or

10   sleep. Sanders has not shown that the questioning officer used religion in any way to

11   overcome Sanders’ will, such as to render the statement involuntary. In short,

12   considering the totality of the circumstances, Sanders does not show that his statement

13   to the police was involuntary.

14          The Nevada Supreme Court’s ruling on this claim was not contrary to, or an

15   unreasonable application of, United States Supreme Court precedent, and was not

16   based on an unreasonable determination of the facts in light of the evidence. The Court

17   will deny Sanders habeas corpus relief with respect to Claim 1.

18          Claim 2

19          In Claim 2, Sanders claims that his federal constitutional rights were violated

20   because the trial court erred in rejecting his challenge to the prosecution’s use of a

21   peremptory challenge to strike an African-American juror. See Amended Petition for

22   Writ of Habeas Corpus (ECF No. 56), pp. 26-35.

23          Sanders asserted this claim in state court, and the Nevada Supreme Court ruled

24   as follows:

25                 Sanders contends that the district court erred by rejecting his
            Batson challenge to the State’s use of a peremptory challenge to remove
26          an African-American woman from the venire. See Batson v. Kentucky, 476
            U.S. 79 (1986). He claims that the State’s disparate questioning of the
27          venire and implausible explanations for striking juror 210 demonstrated
            purposeful discrimination and the district court’s decision to grant the
28
                                                  9
           State’s peremptory challenge deprived him of a fair trial by an impartial
1          jury.
2                A Batson challenge requires the district court to employ a three-
           step analysis:
3
                  (1) the opponent of the peremptory challenge must make out
4                 a prima facie case of discrimination, (2) the production
                  burden then shifts to the proponent of the challenge to assert
5                 a neutral explanation for the challenge, and (3) the trial court
                  must then decide whether the opponent of the challenge has
6                 proved purposeful discrimination.
7          Ford v. State, 122 Nev. 398, 403, 132 P.3d 574,577 (2006). Circumstantial
           evidence may be relevant in determining whether the reasons offered for
8          the peremptory challenge of a minority prospective juror are pretext for
           discrimination. Id. at 405, 132 P.3d at 578-79 (discussing factors to be
9          considered when determining whether a prosecutor’s reasons for a
           peremptory challenge are pretextual). “The trial court’s decision on the
10         ultimate question of discriminatory intent represents a finding of fact of the
           sort accorded great deference on appeal.” Walker v. State, 113 Nev. 853,
11         867-68, 944 P.2d 762, 771-72 (1997) (internal quotation marks omitted).
12                 Sanders objected to the State’s peremptory challenge of juror 210
           because she was the only African American on the venire. The State
13         offered the following explanations for the challenge: (1) juror 210 did not
           like the way the police responded when she reported a carjacking; (2) she
14         indicated in a visual manner that she was against the death penalty, juror
           11 was also challenged when he expressed concerns about the death
15         penalty; (3) she and juror 189 reacted in a visual manner to a comment
           about giving more credence to police officers than other individuals, juror
16         189 was also challenged; (4) she and juror 189 constantly talked to each
           other during voir dire, raising concerns that she might not follow the trial or
17         would discuss the case before deliberations; and (5) she had a visual
           reaction to juror 209’s comment about self-defense, leaned over and
18         looked down at him, made a comment to juror 189, and then stated, “I
           have been in martial arts for 20 years. You have a right to defend
19         yourself.” Sanders disputed the State’s explanations, stating that juror 210
           affirmatively asserted that she could be fair and impartial after learning
20         that this was not a capital case and her negative experience with law
           enforcement was not a race-neutral reason for striking a juror because the
21         vast majority of African Americans have had negative experiences with
           law enforcement.
22
                  The district court determined that jurors 210 and 239 were the only
23         African Americans on the venire and juror 239 was excused for cause;
           observed that a juror’s visible reaction to questions may lead to more
24         questions and raise concerns as to whether the juror is answering the
           question or meant the substance of his or her answer; and found that the
25         State’s explanations for the challenge were not singular to juror 210 and
           were race-neutral. Because “discriminatory intent is not inherent in the
26         State’s explanation[s]” and the explanations are not “implausible or
           fantastic,” we conclude that the district court did not clearly err in rejecting
27         Sanders’ Batson challenge. Ford, 122 Nev. at 403,404,132 P.3d at 578.
28   Order of Affirmance, Exhibit 114, pp. 4-6 (ECF No. 18-10, pp. 5-7).
                                                  10
1           The use of a peremptory challenge to remove a prospective juror because of

2    race violates the federal constitution. See J.E.B. v. Alabama ex rel. T.B. 511 U.S. 127,

3    129, (1994); Powers v. Ohio 499 U.S. 400, 409 (1991). Under Batson v. Kentucky, 476

4    U.S. 79 (1986), and its progeny, consideration of a defendant’s challenge to a

5    peremptory strike involves a three-step analysis. First, the trial court must determine

6    whether the defendant has made a prima facie showing that the prosecutor exercised a

7    peremptory strike on the basis of race. See Rice v. Collins, 546 U.S. 333, 338 (2006).

8    The burden then shifts to the prosecution to present a race-neutral explanation for the

9    peremptory challenge. See id. It is then the defendant’s burden to show that the strike

10   was the result of purposeful racial discrimination. See id.

11          The trial court’s determination regarding intentional discrimination is a question of

12   fact. See Flowers v. Mississippi, 136 S. Ct. 2157, 2158 (2016); Hernandez v. New York,

13   500 U.S. 352, 364 (1991) (plurality opinion). Therefore, a habeas petitioner is entitled to

14   relief on a Batson claim only if the state court’s denial of the claim constituted “an

15   unreasonable determination of the facts in light of the evidence presented in the State

16   court proceeding.” 28 U.S.C. § 2254(d)(2); see Rice, 546 U.S. at 338. Thus, this Court

17   can grant relief only “if it was unreasonable to credit the prosecutor’s race-neutral

18   explanations for the Batson challenge.” Rice, 546 U.S. at 338. In addition, under 28

19   U.S.C. § 2254(e)(1), “[s]tate-court factual findings ... are presumed correct; the

20   petitioner has the burden of rebutting the presumption by ‘clear and convincing

21   evidence.’” Id. at 338-39. Although “[r]easonable minds reviewing the record might

22   disagree about the prosecutor’s credibility ... on habeas review that does not suffice to

23   supersede the trial court’s credibility determination.” Id. at 341-42.

24          In light of the entire record of the jury voir dire proceedings at Sanders’ trial (see

25   Reporter’s Transcript, May 18, 2009, Exhibit 49 (ECF No. 15-23)), including the

26   exchanges involving Juror 210 (see id. at 63-64, 89, 115-18, 133, 135-36, 149-50 (ECF

27   No. 15-23, pp. 18, 25, 31-32, 36, 40)), the arguments of counsel regarding the

28   peremptory strike of Juror 210 (see id. at 159-63 (ECF No. 15-23, pp. 42-43)), and the
                                                  11
1    findings and reasoning of the trial court (see id. at 163-64 (ECF No. 15-23, p. 43)), this

2    Court cannot say that the trial court’s acceptance of the prosecution’s race neutral

3    explanations for the strike of Juror 210 was unreasonable. It is apparent from the record

4    that Juror 210 expressed opinions and exhibited behaviors – both unrelated to race –

5    that could legitimately have concerned the prosecution.

6           The Nevada Supreme Court’s ruling on Claim 2 was not contrary to, or an

7    unreasonable application of, United States Supreme Court precedent, and was not

8    based on an unreasonable determination of the facts in light of the evidence. The Court

9    will deny Sanders habeas corpus relief with respect to Claim 2.

10          Claim 3

11          In Claim 3, Sanders claims that his federal constitutional rights were violated

12   because the trial court denied his request for a jury instruction on voluntary

13   manslaughter. See Amended Petition for Writ of Habeas Corpus (ECF No. 56), pp. 36-

14   43.

15          Sanders asserted this claim in state court, and the Nevada Supreme Court ruled

16   as follows:

17                 Sanders contends that the district court abused its discretion by
            refusing to instruct the jury on voluntary manslaughter because evidence
18          was presented that he was scared and confused, did not know what was
            going on, and shot at the victims in that state of mind.
19
                   “The district court has broad discretion to settle jury instructions,
20          and this court reviews the district court’s decision for an abuse of that
            discretion or judicial error.” Crawford v. State, 121 Nev. 744, 748, 121
21          P.3d 582, 585 (2005). “[A] defendant is entitled to a jury instruction on a
            lesser-included offense if there is any evidence at all, however slight, on
22          any reasonable theory of the case under which the defendant might be
            convicted of that offense.” Rosas v. State, 122 Nev.1258, 1264-65, 147
23          P.3d 1101, 1106 (2006) (internal quotation marks omitted). Voluntary
            manslaughter is a lesser-included offense of murder, Williams v. State, 99
24          Nev. 530, 531, 665 P.2d 260, 261 (1983), and is described and defined by
            NRS 200,040, NRS 200.050, and NRS 200.060.
25
                   Some evidence was presented that would justify instructing the jury
26          on voluntary manslaughter. The jury heard testimony that the victims were
            believed to possess guns, the victims appeared to reach for these guns,
27          Sanders thought the victims were going to shoot, Sanders heard shots,
            and Sanders was scared for his life and reacted by shooting at the victims.
28          See NRS 200.050(1) (voluntary manslaughter requires “a serious and
                                                 12
            highly provoking injury inflicted upon the person killing, sufficient to excite
1           an irresistible passion in a reasonable person, or an attempt by the person
            killed to commit a serious personal injury on the person killing” (emphasis
2           added)). Although we conclude that the district court erred by refusing to
            instruct the jury on voluntary manslaughter, “we are convinced beyond a
3           reasonable doubt that the jury’s verdict was not attributable to the error
            and that the error was harmless under the facts and circumstances of this
4           case.” Crawford, 121 Nev. at 756, 121 P.3d at 590.
5    Order of Affirmance, Exhibit 114, pp. 6-7 (ECF No. 18-10, pp. 7-8).

6           A state trial court’s refusal to give an instruction is not under all circumstances a

7    ground for habeas corpus relief. See Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir.

8    1988). The error must be so egregious that the defendant was deprived of the fair trial

9    guaranteed by the Fourteenth Amendment. See id. Due process requires that “‘criminal

10   defendants be afforded a meaningful opportunity to present a complete defense.’” Clark

11   v. Brown, 450 F.3d 898, 904 (9th Cir. 2006) (quoting California v. Trombetta, 467 U.S.

12   479, 485 (1984)). Due process does not require that an instruction be given unless the

13   evidence supports it. See Hopper v. Evans, 456 U.S. 605, 611 (1982); Menendez v.

14   Terhune, 422 F.3d 1012, 1029 (9th Cir. 2005). A habeas petitioner whose claim

15   involves a failure to give a particular instruction bears an “‘especially heavy burden.’”

16   Villafuerte v. Stewart, 111 F.3d 616, 624 (9th Cir. 1997) (quoting Henderson v. Kibbe,

17   431 U.S. 145, 145 (1977)).

18          The Nevada Supreme Court’s ruling on this claim focused on the question

19   whether the failure to give the requested instruction violated state law; the court did not

20   discuss its denial of Sanders’ federal constitutional claim.

21          As a general matter, a federal court will not review a state court’s determinations

22   on state law. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“it is not the province of a

23   federal habeas court to reexamine state-court determinations on state-law questions”);

24   Johnson v. Sublett, 63 F.3d 926, 931 (9th Cir. 1995).

25          28 U.S.C. § 2254(d) generally applies in such a situation – where the state court

26   denies a claim without explanation. “When a federal claim has been presented to a state

27   court and the state court has denied relief, it may be presumed that the state court

28   adjudicated the claim on the merits in the absence of any indication or state-law
                                                  13
1    procedural principles to the contrary.” Harrington, 562 U.S. at 99. And, in such cases, the

2    federal habeas court “must determine what arguments or theories supported or...could

3    have supported, the state court's decision; and then it must ask whether it is possible

4    fairminded jurists could disagree that those arguments or theories are inconsistent with

5    the holding in a prior decision of [the United States Supreme] Court.” Id. at 102.

6           Sanders does not provide any analysis, or make any argument, in this regard; he

7    does not acknowledge the law governing his federal constitutional claim, and he does not

8    explain why the Nevada Supreme Court could not reasonably have found that the failure

9    to provide the requested jury instruction did not render his trial so unfair as to violate the

10   federal constitutional due process guarantee. See Amended Petition for Writ of Habeas

11   Corpus (ECF No. 56), pp. 36-43.

12          The primary theory of Sanders’ defense was self-defense. See Defense Closing

13   Argument, Reporter’s Transcript, May 21, 2009, Exhibit 54, pp. 192-215 (ECF No. 16-2,

14   pp. 50-56). The trial court instructed the jury with respect to self-defense. See Jury

15   Instructions 31-35, Exhibit 55 (ECF No. 16-3, pp. 36-40); Reporter’s Transcript, May 21,

16   2009, Exhibit 54, pp. 149-152 (ECF No. 16-2, p. 40). Sanders did not emphasize to the

17   jury a theory that the killing was second-degree murder rather than first-degree murder,

18   or, importantly, that the killing was other than murder. The jury rejected Sander’s claim of

19   self-defense and found him guilty of first-degree murder. In light of the trial record, this

20   Court determines that it was reasonable for the Nevada Supreme Court to conclude that

21   Sanders’ trial was not rendered unfair, in violation of his federal constitutional rights,

22   because the trial court declined to give his proposed jury instructions regarding voluntary

23   manslaughter. The Nevada Supreme Court’s denial of this claim was not unreasonable.

24   The Court will deny Sanders habeas corpus relief with respect to Claim 3.

25          Claim 4

26          In Claim 4, Sanders claims that his federal constitutional rights were violated

27   because the State presented insufficient evidence to convict him of conspiracy to

28   commit robbery, attempted robbery with use of a deadly weapon, and conspiracy to
                                                  14
1    commit murder. See Amended Petition for Writ of Habeas Corpus (ECF No. 56), pp. 44-

2    49.

3           Sanders asserted this claim in state court, and the Nevada Supreme Court ruled

4    as follows:

5                   Appellant Debaron Sanders contends that insufficient evidence
            supports his convictions for conspiracy to commit robbery, attempted
6           robbery with the use of a deadly weapon, and conspiracy to commit
            murder. He specifically claims that the State failed to prove that he agreed
7           to participate in a conspiracy and intended to rob the victims. He further
            asserts that the district court erred by not advising the jury to acquit him of
8           these offenses. We review the evidence in the light most favorable to the
            prosecution and determine whether any rational juror could have found the
9           essential elements of the crimes beyond a reasonable doubt. McNair v.
            State, 108 Nev. 53, 56, 825 P.2d.571,573 (1992).
10
                    The jury heard testimony that Undrewent Evans drove Sanders,
11          Larry Bailey, and Gregory Boyd to a party in her car. When they arrived,
            they encountered the two victims and asked whether the party was over.
12          The victims stated that the party ended after the police arrived and they
            were leaving the area because they were carrying guns. The victims
13          walked away and Sanders, Bailey, and Boyd got back into Evans’ car.
            Boyd suggested that they should rob the victims of their guns. Evans
14          had given Bailey the keys to her car, so Sanders, Bailey, and Boyd used
            her car to pursue the victims. Bailey drove past the victims and parked the
15          car ahead of their direction of travel. As the victims traveled past the
            parked car, Boyd and Sanders got out and shot at the victims as they ran
16          away. Bailey urged Boyd and Sanders to get back in the car and then
            drove to the Denny's restaurant where they were apprehended. Sanders
17          testified that Bailey was the getaway driver for the robbery and admitted
            that he fired eight rounds at the back of a victim who was running away.
18
                   We conclude that a rational juror could reasonably infer from this
19          evidence that Sanders conspired with others to commit robbery and
            murder and attempted to commit robbery with the use of a deadly weapon.
20          See NRS 193.165(1); NRS 193.200; NRS 193.330(1); NRS 199.480(1);
            NRS 200.010; NRS 200.380(1); Sharma v. State, 118 Nev. 648, 659, 56
21          P.3d 868, 874 (2002) (“[I]ntent can rarely be proven by direct evidence of
            a defendant’s state of mind, but instead is inferred by the jury from the
22          individualized, external circumstances of the crime, which are capable of
            proof at trial.”); Garner v. State, 116 Nev, 770,780,6 P.3d 1013, 1020
23          (1998) (“Evidence of a coordinated series of acts furthering the underlying
            offense is sufficient to infer the existence of an agreement and support a
24          conspiracy conviction.”), overruled on other grounds by Sharma, 118 Nev.
            at 655, 56 P.3d at 872. It is for the jury to determine the weight and
25          credibility to give conflicting testimony, and the jury’s verdict will not be
            disturbed on appeal where, as here, substantial evidence supports the
26          verdict. See Bolden v. State, 97 Nev. 71,73, 624 P.2d 20, 20 (1981).
27

28
                                                  15
            We further conclude that the district court acted within its discretion by not
1           issuing an advisory verdict. See NRS 175.381(1); Milton v, State, 111
            Nev. 1487, 1493, 908 P.2d 684, 688 (1995).
2

3    Order of Affirmance, Exhibit 114, pp. 1-3 (ECF No. 18-10, pp. 2-4).
4           The Due Process Clause of the Fourteenth Amendment protects a criminal

5    defendant from conviction “except upon proof beyond a reasonable doubt of every fact

6    necessary to constitute the crime with which he is charged.” In re Winship, 397 U.S.

7    358, 364 (1970). A federal habeas petitioner “faces a heavy burden when challenging

8    the sufficiency of the evidence used to obtain a state conviction on federal due process

9    grounds.” Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). On direct review of a

10   sufficiency of the evidence claim, a state court must determine whether “any rational

11   trier of fact could have found the essential elements of the crime beyond a reasonable

12   doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The evidence is to be viewed in

13   the light most favorable to the prosecution. See id. Federal habeas relief is available

14   only if the state-court determination that the evidence was sufficient to support a

15   conviction was an “objectively unreasonable” application of Jackson. See Juan H., 408

16   F.3d at 1275 n.13.

17          The Court finds this claim to be without merit. There was ample evidence upon

18   which a rational juror could have found Sanders guilty of conspiracy to commit robbery,

19   attempted robbery with use of a deadly weapon, and conspiracy to commit murder.

20   The evidence was clear – and Sanders does not dispute – that he, Bailey and Boyd

21   discussed robbing the victims of their guns, and then proceeded to drive to where the

22   victims were, confronted them, and shot them. Despite Sanders’ self-serving assertion

23   that he did not agree with the plan to rob the victims, the jury could reasonably have

24   found, given the undisputable sequence of events, that Sanders ultimately joined the

25   conspiracy, attempted to rob the victims, and was guilty of conspiracy to commit

26   robbery, attempted robbery with use of a deadly weapon, and conspiracy to commit

27   murder. The Nevada Supreme Court could reasonably have concluded as much.

28
                                                  16
1           The Nevada Supreme Court’s ruling on Claim 4 was not contrary to, or an

2    unreasonable application of, United States Supreme Court precedent, and was not

3    based on an unreasonable determination of the facts in light of the evidence. The Court

4    will deny Sanders habeas corpus relief with respect to Claim 4.

5           Claim 5

6           In Claim 5, Sanders claims that his federal constitutional rights were violated

7    because of the cumulative effect of the errors asserted in Claims 1 through 4. See

8    Amended Petition for Writ of Habeas Corpus (ECF No. 56), pp. at 49-50.

9           The Court determines that Sanders shows no error in Claims 1 through 4.

10   Therefore, there is no error to consider cumulatively as asserted in Claim 5, and Claim 5

11   fails. The Court will deny Sanders habeas corpus relief on Claim 5.

12          The Court will deny Sanders’ amended petition for a writ of habeas corpus.

13   Certificate of Appealability

14          The standard for issuance of a certificate of appealability is governed by 28 U.S.C.

15   § 2253(c). The Supreme Court has interpreted section 2253(c) as follows:

16          Where a district court has rejected the constitutional claims on the merits,
            the showing required to satisfy § 2253(c) is straightforward: The petitioner
17          must demonstrate that reasonable jurists would find the district court’s
            assessment of the constitutional claims debatable or wrong.
18
19   Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

20   1077-79 (9th Cir. 2000). Applying this standard, the Court finds that a certificate of

21   appealability is unwarranted.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                 17
1    Conclusion

2           IT IS THEREFORE ORDERED that, pursuant to Federal Rule of Civil Procedure

3    25(d), the Clerk of the Court shall substitute Jerry Howell for Brian Williams, Sr., on the

4    docket for this case, as the respondent warden.

5           IT IS FURTHER ORDERED that the Amended Petition for Writ of Habeas Corpus

6    (ECF No. 56) is denied.

7           IT IS FURTHER ORDERED that the petitioner is denied a certificate of

8    appealability.

9           IT IS FURTHER ORDERED that the Clerk of the Court is to enter judgment

10   accordingly.

11

12          DATED December  7, 2018.
                  THIS ___ day  of ___________________, 2018.
13

14
                                                      JAMES C. MAHAN,
15                                                    UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 18
